                                         32 Filed 04/19/21
          Case 1:20-cv-07006-RA Document 33       04/16/21 Page 1 of 1




                Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                  Fax: 718-740-2000
Employment and Labor Lawyer                                           Web: www.abdulhassan.com

                                         April 16, 2021

Via ECF

Hon. Ronnie Abrams, USDJ
United States District Court, SDNY
40 Foley Square, Courtroom: 1506
New York, NY 10007
Tel: 212-805-0162
                       Re: Chevalier v. Staffpro, Inc. et al
                           Case No. 20-CV-07006 (RA)(BCM)
                           Motion for Extension of Time
Dear Judge Abrams:

        My firm represents plaintiff Nathanael Chevalier (“Plaintiff”) in the above-referenced
action, and I respectfully write to seek a brief one-week extension of the deadline for the parties
to submit a revised settlement agreement. This request is being made because despite some
progress, the parties still need additional time to craft release language that complies with Your
Honor’s order. We tried very hard to avoid having to make this request and do not anticipate the
need for any further extensions – if the parties cannot agree within the next week, we will notify
the Court accordingly. Three prior requests for an extension of this deadline were made and
granted.

       I thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC                              Application granted. Further extensions will
                                                          be granted only upon a showing of good
_/s/ Abdul Hassan____________                             cause.
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff                                     SO ORDERED.

cc:    Defense Counsel via ECF
                                                          ____________________
                                                          Hon. Ronnie Abrams
                                                          04/19/2021
